DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 12, 17 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (WO 99/22790).
Re claim 1, Gross et al. discloses a device 10 (Fig 2-6 and 10; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) for delivering a therapeutic fluid by chemical reaction (Col 14, Lines 1-11), the device comprising: a barrel 11 having a first chamber 29, a second chamber 31+33, and a third chamber (the open space within syringe 12, labeled in Fig 2); a piston 35  (one of ordinary skill in the art would recognize cutting member 35 as a “piston” since it moves relative to first chamber 29, Page 13, Lines 28-31) positioned between the first and second chambers of the barrel (as seen in Fig 4); a spring 22 (labeled in Fig 2) configured to move the piston (“coil spring 22 may be used to exert upward pressure on barrel 11 and activate the gas generator 17”, Page 17, Lines 15-16); a plunger 13 (labeled in Fig 2) positioned between the second and third chambers of the barrel (as seen in Fig 4); and an actuator 20 having: a locked configuration (the configuration seen in Fig 10) in which the actuator is prevented from moving axially relative to the barrel (as seen in Fig 10, the actuator 20 is prevented from moving due to the presence of cap 40+42 thereon); an unlocked configuration (the configuration seen in Fig 4) in which the actuator is capable of moving axially relative to the barrel  (“The freedom of movement of the sleeve 20 enables the barrel 11 to move downwardly towards the injection site 25, with the sleeve 20 being received internally of the barrel 11”, Page 13, Lines 1-8); and a delivery configuration (the configuration seen in Fig 5) in which the actuator moves axially relative to the barrel  (“Downward pressure on the barrel 11 results in the situation shown in Fig 5. The sleeve 20 pushes the flange 27 and hence the cylindrical body 12 and the gas generator 17 upwards within the barrel 11”, Page 14, Lines 1-4); wherein: in the locked and unlocked configurations, the first chamber contains a first reagent 30 (Page 13, Lines 13-14), the second chamber contains a second reagent 32 (Page 13, Lines 14-15) that is separated from the first chamber by the piston (as seen in Fig 10,4), and the third chamber contains a therapeutic fluid 14 (Page 12, Lines 5-6) to be delivered; in the delivery configuration, the spring moves the piston to place the first chamber in communication with the second chamber so that the first and second reagents react and generate a gas that drives the plunger to deliver the therapeutic fluid from the third chamber (as seen in Fig 5; Page 14, Lines 1-11), and the actuator is rotated relative to the barrel between the locked and unlocked configurations (“The shape of the slot 23 causes relative rotation between the barrel 11 and the sleeve 20 when they are moved axially relative to one another”, Page 12, Lines 23-25).
Re claim 3, Gross discloses that the actuator comprises: a shuttle (the cylindrical wall in which slot 23 is formed, as seen in Fig 6) received in the barrel (as seen in Fig 2-6 and 10; “the sleeve 20 being received internally of the barrel 11”, Page 13, Line 5); and a button (the flat wall through which aperture 21 extends in Fig 3) coupled to the barrel (indirectly via the shuttle, as seen in Fig 1-6).
Re claim 5, Gross discloses that the shuttle includes a keyway 23 (labeled in Fig 6 and Fig 7A-7D) and the barrel includes a key 24 (labeled in Fig 7A-7D) that extends radially inward to interact with the keyway of the shuttle (as seen in Fig 7A-7D) (“shaped slot 23 in the sleeve 20 which, when assembled, receives a peg 24 in the interior of the barrel 11”, Page 12, Lines 22-23). 
Re claim 6, wherein the keyway of the shuttle has a horizontal portion (labeled in annotated Fig A below; this portion is horizontal when used in the orientation shown in Fig 9) and a vertical portion (labeled in annotated Fig A below; this portion is vertical when used in the orientation shown in Fig 9), the key of the barrel traveling through the horizontal portion of the keyway between the locked and unlocked configuration (as seen in moving between the configuration of Fig 7A and 7B; “Figs. 7A-7D corresponding to Figs. 3-6, respectively”, Page 15, Lines 2-3) and through the vertical portion of the keyway between the unlocked and delivery configurations (as seen in moving between the configuration of Fig 7B and 7C; “Figs. 7A-7D corresponding to Figs. 3-6, respectively”, Page 15, Lines 2-3).

    PNG
    media_image1.png
    589
    641
    media_image1.png
    Greyscale

Re claim 7, Gross discloses that the key of the barrel abuts a slot surface (labeled in annotated Fig A above) of the shuttle in the locked configuration (Page 15, Lines 4-11).
Re claim 8, Gross discloses that the barrel comprises: an upper housing (the top half of barrel 11 seen in Fig 4); an adapter 17 coupled to the upper housing (as seen in Fig 4; it is noted that all elements of the device 10 are coupled to each other either directly or indirectly) and having an inner shoulder (labeled in annotated Fig B below); and a syringe 12 having an upper rim (located at the proximal-most end of syringe 12 and facing upward in Fig 4 and to the right in Fig B below) configured to rest upon the inner shoulder of the adapter (as seen in Fig 10 and Fig B below). 

    PNG
    media_image2.png
    435
    975
    media_image2.png
    Greyscale

Re claim 12, Gross discloses a plug 18 (labeled in Fig 2) coupled to the barrel between the piston and the plunger (as seen in Fig 2-6 and 10), wherein the plug seals the second chamber in the locked and unlocked configurations (as seen in Fig 10,4) and opens the second chamber in the delivery configuration (as seen in Fig 5) (it is noted that the claim does not specify what the second chamber is sealed from or sealed relative to). 
Re claim 17, Gross discloses a device 10 (Fig 1-6; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) for delivering a therapeutic fluid by chemical reaction (Col 14, Lines 1-11), the device comprising: a barrel 11 having a first chamber 29, a second chamber 31+33, and a third chamber (the open space within syringe 12, labeled in Fig 1); a piston 35  (one of ordinary skill in the art would recognize cutting member 35 as a “piston” since it moves relative to first chamber 29, Page 13, Lines 28-31) positioned between the first and second chambers of the barrel (as seen in Fig 4); a spring 22 (labeled in Fig 1) configured to move the piston (“coil spring 22 may be used to exert upward pressure on barrel 11 and activate the gas generator 17”, Page 17, Lines 15-16); a plunger 13 (labeled in Fig 1) positioned between the second and third chambers of the barrel (as seen in Fig 1,4); and an actuator 20 configured to rotate relative to the barrel between a first configuration (the configuration seen in Fig 4) and a second configuration (the configuration seen in Fig 5) (“The shape of the slot 23 causes relative rotation between the barrel 11 and the sleeve 20 when they are moved axially relative to one another”, Page 12, Lines 23-25); wherein: in the first configuration, the first chamber contains a first reagent 30 (Page 13, Lines 13-14), the second chamber contains a second reagent 32 (Page 13, Lines 14-15) that is separated from the first chamber by the piston (as seen in Fig 10,4), and the third chamber contains a therapeutic fluid 14 (Page 12, Lines 5-6) to be delivered; and in the second configuration, the spring moves the piston to place the first chamber in communication with the second chamber so that the first and second reagents react and generate a gas that drives the plunger to deliver the therapeutic fluid from the third chamber (as seen in Fig 5; Page 14, Lines 1-11).
Re claim 28, Gross discloses that the actuator has an unlocked configuration (the configuration seen in Fig 4) between the first and second configurations, the actuator being configured to rotate relative to the -7-Docket: X20646Serial No. 16/484,676barrel from the first configuration to the unlocked configuration (“the shape of the slot 23 [in the sleeve 20] causes relative rotation between the barrel 11 and the sleeve 20 when they are moved axially relative to one another”, Page 12, Lines 23-25) and being configured to move axially relative to the barrel from the unlocked configuration to the second configuration (“Downward pressure on the barrel 11 results in the situation shown in Fig. 5. The sleeve 20 pushes the flange 27 and hence the cylindrical body 12 and the gas generator 17 upwards within the barrel 11”, Page 14, Lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (WO 99/22790) in view of Sancoff (US Pat 5,700,245).
Re claims 13-16 and 24-27, Gross discloses all the claimed features except that the second chamber includes at least one absorbent configured to absorb liquid in the second chamber before the liquid reaches the third chamber (claims 13, 24), wherein the at least one absorbent is a super absorbent polymer (claims 14, 25) that is mixed with the second reagent in the second chamber (claims 15, 26) and the at least one absorbent is a gas-permeable filter positioned upstream of the third chamber (claims 16, 27). Sancoff, however, teaches a device 10 (Fig 3,4; it is noted that all reference characters cited herein refer to Fig 3,4 unless otherwise noted) substantially similar to the device of Gross, including a first chamber (between barriers 60,75, as seen in Fig 3) with a first reactant 65 (Col 9, Line 60), a second chamber (between barriers 75 and 25) with a second reactant 70 (Col 9, Line 56) and a third chamber 17 with a therapeutic fluid 20 (Col 6, Line 63), wherein the second chamber includes an absorbent 100 (“wick”, Col 9, Line 54) configured to absorb liquid before it reaches the third chamber (Col 10, Lines 3-4), wherein the absorbent is a super absorbent polymer (Col 5, Line 64 – Col 6, Line 2) that is mixed with the second reagent in the second chamber (“granules of solid reactant 70 are imbedded in the wick 100”, Col 9, Line 56) and is a gas-permeable filter (“As the liquid reactant 65 contacts the solid reactant 70 [imbedded in wick 100], gas is produced by the resulting reaction and travels out of the wick 100 in the direction opposite the flow of the liquid 65, and into the gas expansion reservoir 27. Preferably, the wick 100 is long enough to hold all of the liquid reactant 65”, Col 9, Line 66 – Col 10, Line 4; Col 8, Lines 15-19 indicate that the containment of “all of the liquid reactant 65” is “thus maintaining the liquid in the reaction chamber while permitting generated gas to leave”) positioned upstream of the third chamber (as seen in Fig 4). Sancoff teaches that including such an absorbent allows use of the device in any orientation, ensures that reactants will not mix with the therapeutic fluid and allows for a flow rate to be controlled (Col 8, Lines 28-44 and Col 10, Lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sancoff to include an absorbent in the second chamber, as taught by Sancoff, for the purpose of allowing use of the device in any orientation, ensuring that reactants will not mix with the therapeutic fluid, and allowing for a flow rate to be controlled (Col 8, Lines 28-44 and Col 10, Lines 4-7). 

Allowable Subject Matter
Claims 11 and 29-33 are allowed. These claims were indicated as being allowable in the 4/5/2022 Detailed Action; please see that Detailed Action for a detailed statement of reasons for allowance. 
Claims 4, 9, 10, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims were indicated as containing allowable subject matter in the 4/5/2022 Detailed Action; please see that Detailed Action for a detailed statement of reasons for allowance.

Response to Arguments
Applicant’s arguments filed 8/4/2022 have been fully considered and are not persuasive.
Regarding claims 1 and 17, Applicant argues that Gross et al.’s lower chamber 31 (reading on the claimed “second chamber” in combination with chamber 33) is not “separated from” the upper chamber 29 (reading on the claimed “first chamber”) by the cutting member 35 (reading on the claimed “piston”) – but rather is separated by foil membrane 34 – and, therefore, Gross et al. does not disclose “the second chamber […] is separated from the first chamber by the piston” as claimed. The Examiner respectfully disagrees. Although foil membrane 34 does separate chamber 29 from chamber 31+33, so does piston 35 since piston 35 must pierce the foil membrane 34 to place the chambers 29 and 31+33 in communication with each other (page 13, lines 28-31 and page 14, lines 5-7); therefore, the first chamber 29 is “separated from” the second chamber 31+33 by the piston 35 since they cannot be un-separated without the piston 35. Applicant notes that page 13, lines 20-21 of Gross discloses that “cutting member 35 is provided in the lower chamber 31 so as to rest against the membrane 34”; however, the claim does not require the piston not be present in one of the two chambers in order for it to separate the two chambers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783